UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
EMA FINANCIAL, LLC, a Delaware Limited                                           : Case No. 20-cv-08781-ALC-GWG
Liability Company,                                                               :
                                                                                 :
                                    Plaintiff,                                   :
                                                                                 :   NOTICE OF MOTION
          - against -                                                            :
                                                                                 :
TPT GLOBAL TECH, INC.., a Florida Corporation,                                   :
                                                                                 :
                                    Defendant.                                   :
                                                                                 :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

       PLEASE TAKE NOTICE, that the undersigned, attorneys for plaintiff EMA Financial

LLC, will move this Court, located at the United States Courthouse, 500 Pearl Street, New York,

N.Y. 10007 at a time and date to be determined by the Court, for an Order dismissing the

counterclaims and affirmative defenses of defendant TPT Global Tech, Inc., including pursuant

to Rule 9 and Rule 12(b)(6) of the Federal Rules of Civil Procedure.

Dated: New York, New York
       January 5, 2021

                                                  LAW OFFICE OF JEFFREY FLEISCHMANN PC

                                                  By: /s/Jeffrey Fleischmann
                                                         Jeffrey Fleischmann, Esq.
                                                  Attorneys for EMA Financial LLC
                                                  150 Broadway, Suite 900
                                                  New York, Ne 10038
                                                  Tel. (646) 657-9623
                                                  Fax (646) 351-0694
                                                  jf@lawjf.com
